176 Ga. App. 891 (1985)
338 S.E.2d 866
MIMS
v.
WARDLAW (two cases).
70600, 70601.
Court of Appeals of Georgia.
Decided September 24, 1985.
Rehearing Denied November 20, 1985.
Donna D. Mims, pro se.
Jeffrey M. Smith, Jeffrey O. Bramlett, for appellee.
McMURRAY, Presiding Judge.
Plaintiff Donna D. Mims brought this legal malpractice action against defendant, Karen Wardlaw. The gravamen of plaintiff's complaint is that defendant negligently failed to change the venue of plaintiff's divorce action from the Superior Court of Cobb County to the Superior Court of Clayton County. Defendant answered the complaint and moved for summary judgment. In support of her summary judgment motion, defendant submitted an affidavit wherein she deposed that she represented Ms. Mims in accordance with the standards of skill and care required by Georgia lawyers. Plaintiff opposed the motion for summary judgment, but she did not bring forth expert evidence concerning defendant's want of professional skill and diligence. Following a hearing, the trial court granted defendant's motion for summary judgment. Plaintiff appeals prose in Case No. 70600 and by attorney (who has since withdrawn) in Case No. 70601. These appeals will be considered together. Held:
1. Plaintiff's motion to dismiss the brief of defendant-appellee is denied.
2. It was not necessary for the trial court to make findings of fact and conclusions of law in deciding defendant's motion for summary judgment. OCGA § 9-11-52 (a).
3. It is presumed that defendant performed legal services for plaintiff in an ordinarily skillful manner. Hughes v. Malone, 146 Ga. App. 341, 346 (247 SE2d 107). This presumption was bolstered by the affidavit of defendant wherein she deposed that she represented Ms. Mims with the requisite degree of skill and care. In view of the failure of plaintiff to counter the defendant's evidence with expert legal testimony establishing the parameters of acceptable professional representation, *892 the trial court properly granted defendant's motion for summary judgment. Howard v. Walker, 242 Ga. 406 (249 SE2d 45).
Judgment affirmed. Banke, C. J., and Deen, P. J., concur. Benham, J., disqualified.